LAND, J.
[1] The motion is based on allegations that the appellant has not produced a complete transcript of the evidence adduced below, and the appellee prays that the appeal be dismissed, or that the omitted evidence should be sent up.
After the motion to dismiss was filed the appellant applied for a writ of certiorari to correct the record, and the clerk below has made his return, supplementing the transcript, and certifying that the record now contains all the evidence which was filed in the case. The return, however, recites that some offerings by appellee made by reference were not included in the transcript because copies were not furnished or the originals filed.
We think that the best disposition of the motion under the circumstances is to refer it to the merits, with leave to parties to supplement the transcript by the production of the original, or copies, of all documents offered below as shown by the notes of evidence.
It is therefore ordered that the motion to dismiss be referred to the merits, with leave to parties to supplement the record by producing any and all missing documents offered below as shown by the notes of evidence.